DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s response filed March 30, 2022 is acknowledged.
Claims 1-5, 7, 8, 12, 14, and 16-19 are pending in the application. 
Claims 12, 14, and 16-18 remain withdrawn from consideration. 
Claims 1-5, 7, 8, and 19 are examined below.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Priority
This application is a continuation or continuation-in-part or divisional application of U.S. application nos. 16/457,257, 16/383,388, 16/215,558, 16/204,831, 62/766,400, 15/723,078, 62/529,360, 15/629,423, 62/403,396, 62/357,737. See MPEP § 201.06 (divisional), MPEP § 201.07 (continuation), or MPEP § 201.08 (continuation-in-part). In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the examiner has reviewed and considered the prior art cited in the prior-filed applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the prior-filed applications are now considered cited or ‘of record’ in this application. Additionally, applicant is reminded that a listing of the information cited or ‘of record’ in the prior-filed applications need not be resubmitted in this application unless applicant desires the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, applicant is reminded that the prosecution history of the prior-filed applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the prior-filed application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, application nos. 16/457,257, 16/383,388, 16/215,558, 16/204,831, 62/766,400, 15/723,078, 62/529,360, 15/629,423, 62/403,396, 62/357,737 (including any material incorporated by reference), fail to provide adequate support in the manner required by 35 U.S.C. § 112 for one or more claims of this application. The above-listed applications fail to provide support for the independent claims. See Rule 105 request for information mailed and June 17, 2021 (requesting citations to the earliest relevant priority document for each claim elected) and applicant’s response submitted September 17, 2021 (listing only support in the instant application).
For the above reasons, the claims affected and their dependents are being compared to the prior art based on a filing date of October 15, 2019 (filing date of the instant application). 

Information Disclosure Statement
The attached information disclosure statement is in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
where applicant recites “by one or more processors coupled to memory” (line 7), it appears that applicant intends to recite “by the one or more processors coupled to the memory” or similar;
where applicant recites “information indicating the non-monetary value earned the user” (lines 11-12), it appears that applicant intends to recite “information indicating the non-monetary value earned by the user” or similar. 
Claim 19 is objected to because of the following informalities: 
where applicant recites “a user device” (line 10), it appears that applicant intends to recite “the user device” or similar;
where applicant recites “a user” (line 11), it appears that applicant intends to recite “the user” or similar. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 8, and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-5, 7, 8, and 19, the claimed invention is directed to an abstract idea without significantly more. Representative claim 19 recites receiving a user location, providing a reward to a user based on that location, providing a user with an option to use that reward, accepting a selection to enable use of the reward, and applying the reward to an electronic transaction, which constitutes a certain method of organizing human activity (specifically, a fundamental economic principle or practice or commercial or legal interaction). Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application because the additional elements beyond the abstract idea simply link the abstract idea to a particular technological environment (the Internet) or amount to extra-solution activity. Because the abstract idea is not integrated into a practical application, claim 19 is “directed to” an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements identified above represent only well-understood, routine, and conventional technology (or placeholders for such) when compared with the court decisions listed in MPEP § 2106.05(d). Viewing the additional elements as a combination does not add anything further than the individual elements. Therefore, the additional elements in the claim are not sufficient to amount to an inventive concept. Because claim 19 is directed to an abstract idea and fails to recite an inventive concept, it is patent ineligible.
Independent claim 1 contains limitations similar to claim 19 and is therefore rejected using the same rationale.
The dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101. The additional limitations added by these claims fail to either integrate the claims into a practical application or add an inventive concept, because they serve to further narrow the abstract idea without integrating it into a practical application (claims 2 and 8), add additional elements that simply further link to a particular technological environment (claims 3-5 and 7), amount to additional extrasolution activity (claims 3, 5, and 7). Viewing the additional elements of the dependent claims as a combination does not add anything further than the individual elements. Therefore, the dependent claims neither practically integrate the abstract idea nor constitute an inventive concept, and these claims are also rejected as patent ineligible.

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 8, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 19, Applicant’s recitation “non-monetary value” would have been unclear to a person having ordinary skill in the art at the time of the invention. First, the examiner has carefully reviewed the specification and was unable to locate a lexicographic definition for this term. In fact, this term is not used in the specification. The term “non-monetary” is used once: “[c]ertain rewards may be redeemed for other benefits, such as … receipt of a (non-monetary) gift (e.g., an item gifted by a merchant with a purchase)” ([0227]). However, this fails to provide the clarity, deliberateness, and precision required for a lexicographic definition for the term “non-monetary value.” Further, the term appears to be an oxymoron, which without any use in context of the specification cannot reasonably be defined. Based upon the reviews of the specification and the documents of record, it is the examiner’s position that the term “non-monetary value” (as used in the context of these particular claims) is not known to those of ordinary skill in this art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, and 19, as understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Givol (US PGPub 2019/0228430 A1) in view of Shvarts (US 2014/0365291 A1) in view of Smith (US 2004/0249710 A1).
Givol discloses as follows:
Claim
Limitation
Givol (US 2019/0228430 A1)
1,19
provide, via the internet, an internet browser or an application executing on the user device, responsive to a successful login via the user device, a portal that presents an option, selectable via a user device accessing the portal, to use the non-monetary rewards value with respect to the account of a user
"notification may identify that the benefit account is available for use in association with completing the transaction" [0085]"the notification may request input (e.g., selection of a user element on a user interface associated with the notification) to authorize use of the benefit account" [0019]"transaction backend device 230 may provide to transaction terminal 240 account information related to the benefit account to facilitate use of the benefit account in association with completing the transaction" [0086]
1
the one or more graphical user interfaces including information indicating the non-monetary value earned [by] the user in response to the user device being located at the predetermined location

1,19
receive, via the portal, an indication that the user of the user device has opted to use the non-monetary value
"receive, via an application installed on user device 210 associated with the individual, an indication that the individual has approved use of the benefit account in association with completing the transaction and/or that the individual wants to use the benefit account in association with completing the transaction" [0086]
1,19
apply the non-monetary value to an electronic transaction involving the account by reducing an electronic monetary payment for the electronic transaction based on the non-monetary value
"transaction backend device 230 may apply the benefit account to the transaction"
7
accessing, by the one or more processors, one or more accounts of the user
See elements 130 and 140 in Fig. 1 and associated text
8
receiving, by the one or more processors, a request to apply the non-monetary value to a past transaction that was originally processed without use of the non-monetary value
[0019] After determining that the individual did not use the benefit account in association with completing the transaction, the transaction backend device may perform various actions to facilitate use of the benefit account in association with completing the transaction. For example, and as shown by reference number 150, the transaction backend device may cause a notification to be provided for display via the user device. Continuing with the previous example, the notification may identify that the user has a benefit account and/or that the benefit account was not used in association with completing the transaction. Additionally, or alternatively, the notification may request input (e.g., selection of a user element on a user interface associated with the notification) to authorize use of the benefit account. The user device may provide, to the transaction backend device, information identifying that a user of the user device has authorized use of the benefit account in association with completing the transaction.


Givol fails to explicitly disclose but Shvarts teaches:
Claim
Limitation
Shvarts
1,19
receive, from a user device, location data indicating a physical location of the user device
"The path component can utilize information about any outstanding obligations 302, data about the location of the mobile device associated with the user (location data 304), and data about the locations of the merchant(s) 306 associated with the obligation to produce one or more paths 308 to satisfaction of the outstanding obligation(s) 302."
1,19
credit a non-monetary value to an account of a user of the user device responsive to determining, based on the physical location of the user device, that the user device is located at a predetermined location
"When a commitment is presented to a user along with a discount received at the point of purchase, the manager component 206 can receive an acceptance of the commitment 502. The manager component 206 can add the commitment to the loyalty program account." [0057]
3
graphically presenting, via the internet portal, an indication that the non-monetary value was applied to the electronic transaction
"Publish a notification to the user related to satisfaction of the obligation." element 1310 in Fig. 13 and associated text


It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Givol to include the location-based rewards and notification of rewards of Shvarts in order to achieve the predictable result of increased options for types of rewards for merchants and increased usability for users, respectively. Such modifications would lead to increased adoption by both users and merchants, thereby increasing revenue.
The combination of Givol/Shvarts fails to explicitly disclose but Smith teaches:
Claim
Limitation
Smith
1
receiving, by the one or more processors, from a provider computing device, responsive to the user engaging in an electronic transaction via the provider computing device, an authorization request for the electronic transaction requiring an electronic monetary payment of a monetary amount by the user using the payment account
"credit authorization step 720" [0103]
4
transmitting, to the provider computing device, an approval of the electronic transaction involving the purchase by the user
"Operation proceeds from step 722 to credit authorization step 720. In step 720, a credit authorization check is made to receive authorization to charge the total purchase price for the merchandise being purchased. The results of the merchant terminal authorization may be stored in terminal memory 410." [0103]


It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Givol/Shvarts to include the authorization request and approval of Smith in order to achieve the predictable result of conducting nearly any transaction. That is, these are notoriously old and well-known steps in electronic commerce, and they are not included in Givol/Shvarts, because they are so old and well known.
Claims 2 and 5, as understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Givol in view of Shvarts in view of Smith and further in view of Postrel (US PGPub 2013/0339124 A1).
The combination Givol/Shvarts/Smith fails to explicitly disclose but Postrel teaches:
Claim
Limitation
Postrel
2
accepting, via the internet portal, a second selection to disable use of the non-monetary value with respect to the payment account for electronic transactions initiated subsequent to the second selection
"The exchange computer determines the proposed redemption solution by any or all of: (1) referencing a user profile stored in an associated user profile database that indicates user preferences as to which of a plurality of reward programs is desired to be used for reward redemption" [0131]
5
providing, by the one or more processors, to the user device, information on accounts held by two or more separate entities responsive to communications with corresponding computing systems of the entities
"The exchange computer determines the proposed redemption solution by any or all of: (1) referencing a user profile stored in an associated user profile database that indicates user preferences as to which of a plurality of reward programs is desired to be used for reward redemption" [0131]


It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Givol/Shvarts/Smith to include the rewards account preferences and multiple rewards accounts of Postrel in order to achieve the predictable result of increasing usability for the user, thereby increasing adoption of the system on the user end.

Citation of Relevant Prior Art
All references listed on form PTO-892 are cited in their entirety. The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bruner (US 20190228428 A1) discloses a system for redeeming marketing offers based on correlating a user device location and a vendor location.


Response to Amendments and Arguments
The examiner expresses his appreciation for applicant’s specific citations to the specification indicating where applicant believes support for the claim amendments can be found.  The examiner's search for support for the claim amendments was not limited to these citations.
The objection to claim 22 is mooted by cancellation of that claim.
Regarding the 101 rejection, applicant argues that the claims are directed to an internet portal rather than an abstract idea. However, the claimed internet portal is phrased in such a way as to be fairly construed as nonfunctional descriptive material, because it is merely “provid[ed]” which is equivalent to transmitting data and such a step would be agnostic as to the contents of that data. Such nonfunctional descriptive material does not render the claim statutory. Applicant further argues that the claims recite improvements to rewards systems. However, this improvement is based on the abstract idea, rather than any particular implementation of that idea. For the above reasons, the 101 rejection of the previous office action is maintained, as modified in response to applicant’s amendment.
The 112(a) rejections of claims 1 and 19 are withdrawn as the claims are not sufficiently clear to determine the adequacy of the disclosure.
The 112(a) rejections of claims 21-24 are mooted by cancellation of those claims.
Regarding the 112(b) rejection of claims 1 and 19 due to the recitation “providing an internet portal …,” after further consideration, the details of the user interface can fairly be interpreted as nonfunctional descriptive material and do not raise a clarity issue.
The 112(b) rejection of claim 1 due to the recitation “the provider computing device having received account information corresponding to the payment account from the user engaging in the electronic transaction” is mooted by applicant’s deletion of that language from the claim.
Regarding the 112(b) rejection of claims 1 and 19 over the term “non-monetary rewards,” applicant has amended the term to be “non-monetary value.” This term is also indefinite. See above.
The 112(b) rejections of claims 7 and 8 are withdrawn in response to applicant’s amendment.
 The 112(b) rejections of claims 9-11 are mooted by cancellation of those claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685